Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 9/7/2022, responding to the office action mailed on 6/9/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-23.

Allowable Subject Matter
Claims 1-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-12 and 21 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites “depositing an amorphous silicon layer atop a first layer on the substrate, wherein the first layer comprises one or more metal oxides of indium (In), gallium (Ga), zinc (Zn), or combinations thereof” in combination with other elements of the base claim 1.

Claims 13-19 and 22 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 that recites “depositing, via physical vapor deposition (PVD), an amorphous silicon layer atop the layer of indium gallium zinc oxide (IGZO) material to a thickness sufficient to reduce or eliminate hydrogen contact with the indium gallium zinc oxide (IGZO) material” in combination with other elements of the base claim 13.

Claim 20 and 23 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites “depositing, via physical vapor deposition (PVD), an amorphous silicon layer atop the layer of indium gallium zinc oxide (IGZO) material to a thickness sufficient to reduce or eliminate hydrogen contact with the indium gallium zinc oxide (IGZO) material” in combination with other elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/     Primary Examiner, Art Unit 2896